UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2011 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-11430 25-1190717 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 622 Third Avenue, New York, NY 10017-6707 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 3, 2011 Minerals Technologies Inc. issued a press release regarding its financial performance for the fourth quarter of 2010. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information in this Item 2.02 and Exhibit 99.1 shall not be deemed filed for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated February 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINERALS TECHNOLOGIES INC. (Registrant) By: /s/ Thomas J. Meek Name: Thomas J. Meek Title: Vice President, General Counsel and Secretary Date:February 3, 2011 MINERALS TECHNOLOGIES INC. EXHIBIT INDEX Exhibit No. Subject Matter Press Release datedFebruary 3, 2011
